NO. 12-19-00084-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 VICTOR D. DUNN,                                              §   APPEAL FROM THE
 APPELLANT

 V.
                                                              §   COUNTY COURT AT LAW NO. 2
 SELECT GENERAL AGENCY, LLC
 AND PROGRESSIVE COUNTY
 MUTUAL INSURANCE COMPANY,
 APPELLEES                                                    §   GREGG COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3(c).
         On March 6, 2019, the Clerk of this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee
on or before March 18, 2019, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. See TEX. R. APP. P. 42.3(c). The date for remitting
the filing fee has passed, and Appellant has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c).
Opinion delivered March 29, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 29, 2019


                                         NO. 12-19-00084-CV


                               VICTOR D. DUNN,
                                   Appellant
                                      V.
                  SELECT GENERAL AGENCY, LLC AND PROGRESSIVE
                      COUNTY MUTUAL INSURANCE COMPANY,
                                   Appellees


                            Appeal from the County Court at Law No. 2
                         of Gregg County, Texas (Tr.Ct.No. 2018-0233-C)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed; and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.